     Case 1:20-cr-00238-NONE-SKO Document 179 Filed 03/04/21 Page 1 of 2


 1     Barbara Hope O’Neill #102968
       Attorney at Law
 2     Post Office Box 11825
       Fresno, California 93775
 3     Telephone: (559) 459-0655
       Fax: (559) 459-0656
 4     Attorney for Stephanie Madsen

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                                CASE No: 1:20-cr-00238-NONE-
                                                                SKO
12                        Plaintiff,
                                                                STIPULATION AND ORDER TO
13           v.                                                 MODIFY CONDITIONS OF
                                                                PRETRIAL RELEASE
14     STEPHANIE MADSEN,
15                        Defendant.
16

17                                                              zt
18      Defendant by and through her attorney of record and Plaintiff by and through its attorney of

19    record, hereby stipulate to add the following pretrial release condition:
         You must participate in a program of medical or psychiatric treatment, including
20       treatment for drug or alcohol dependency, as approved by the pretrial services officer.
21       You must pay all or part of the costs of the counseling services based upon your ability
         to pay, as determined by the pretrial services officer.
22       The government and pretrial services are also in support/have no objection of the modification.
23

24

25    Dated: March 3, 2021                                   Respectfully submitted,

26
                                                          s/s Barbara Hope O’Neill
27                                                      Barbara Hope O’Neill attorney for
                                                        Stephanie Madsen
28
                                                         1
     Case 1:20-cr-00238-NONE-SKO Document 179 Filed 03/04/21 Page 2 of 2


 1    Dated: March 3, 2021                       s/s Stephanie M. Stockman
                                                 Assistant United States Attorney
 2
                                                ORDER
 3
            The Stipulation is GRANTED and the condition added to the other conditions of release.
 4

 5    IT IS SO ORDERED.
 6
         Dated:   March 4, 2021                            /s/ Barbara   A. McAuliffe          _
 7                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
